By the court.

The question in this case is, whether the returns under which the demandant claims the land are in law sufficient to show valid extents ? The objection is, that the debtor was not notified to choose an appraiser, and that no good reason is stated why lie was not notified.
Where, in the return of an extent, the officer stated that the debtor “ being out of the state and in parts unknown, and not being to be found so that he might be notified,” he, the officer, appointed an appraiser for the debtor, the extent was held to be valid.
So where the officer stated that the debtor not being within this state nor within his knowledge, he appointed an appraiser for the debtor, the return was held to be sufficient.
But where the officer stated that he chose an appraiser for the debtor, “ the debtor neglecting to choose a, man,” the return was held to be insufficient. .
*550In the case now before us, it is not stated in the returns, that the debtor was absent from the state, nor that he was not within the knowledge of the officer. For ought that appears, he may have been actually resident in the town of Hanover at the time the extents were made. All, which the returns indicate, is, that he was not with the officer, when the appraisers were chosen. The returns arc clearly insufficient.
Verdict set aside.